EXHIBIT 10.1


FIRST AMENDMENT AND LIMITED CONSENT AND WAIVER
TO THE CREDIT AGREEMENT


This FIRST AMENDMENT AND LIMITED CONSENT AND WAIVER TO THE CREDIT AGREEMENT
(this “Amendment”), dated as of March 8, 2019, is among FRANK’S INTERNATIONAL
MANAGEMENT B.V., a private limited liability company organized and existing
under the laws of the Netherlands (“FIMBV”), acting as sole general partner and
on behalf of FRANK’S INTERNATIONAL C.V., a Dutch limited partnership and
registered with the Dutch trade register under number 58482067 (“FICV”, and,
FIMBV acting as sole general partner and on behalf of FICV, “FICV Borrower”),
FRANK’S INTERNATIONAL, LLC, a Texas limited liability company (“FILLC”), and
BLACKHAWK GROUP HOLDINGS, LLC, a Delaware limited liability company (together
with FICV Borrower and FILLC, collectively, the “Borrowers”), JPMORGAN CHASE
BANK, N.A., as administrative agent for the Lenders (in such capacity, together
with its successors, the “Administrative Agent”), the Issuing Banks, and the
Lenders party hereto.
RECITALS
A.    WHEREAS, the Borrowers, the other Loan Parties party thereto, the
Administrative Agent, the Issuing Banks and the Lenders are parties to that
certain Credit Agreement, dated as of November 5, 2018 (the “Credit Agreement”),
pursuant to which the Lenders have severally agreed to make certain loans to,
and extensions of credit on behalf of, the Borrowers on and after the Effective
Date, subject to the terms and conditions of the Credit Agreement.
B.    WHEREAS, the Borrowers, the Administrative Agent, the Issuing Banks and
the Lenders party hereto, constituting at least the Required Lenders, have
agreed, subject to the terms herein, to amend and restate Schedule 2.07
(Existing Letters of Credit) to the Credit Agreement, as set forth in Exhibit A
attached hereto.
C.    WHEREAS, the Borrowers have requested that the Administrative Agent and
the Required Lenders consent to certain transactions among certain Group Members
and their Affiliates, as more fully described in Exhibit B attached hereto (such
transactions, collectively, the “Specified Transactions”), and the
Administrative Agent and the Lenders party hereto, constituting at least the
Required Lenders, are willing to consent to the Specified Transactions as
provided herein. As a consequence of the Specified Transactions, the parties
hereto agree that certain security interests in favor of the Administrative
Agent, for the benefit of the Secured Parties, will be created and others
terminated, in each case, as set forth herein.
D.    WHEREAS, the Borrowers have requested that the Administrative Agent and
the Required Lenders waive, on a one-time basis, certain Defaults and Events of
Defaults, as further specified herein, existing as a result of the Specified
Transactions set forth in paragraphs 1 and 3 of Exhibit B attached hereto, and
the Administrative Agent and the Lenders party hereto, constituting at least the
Required Lenders, are willing to waive such Defaults and Events of Default as
specified herein.


1

--------------------------------------------------------------------------------

        




E.    NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
Section 1.Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given to such term in the Credit Agreement.
Section 2.    Amendment to Schedule 2.07. Effective as of the Effective Date,
Schedule 2.07 (Existing Letters of Credit) to the Credit Agreement is hereby
deleted in its entirety and replaced with the Schedule 2.07 (Existing Letters of
Credit) attached hereto as Exhibit A, and such Schedule 2.07 attached hereto
shall be deemed to be attached as Schedule 2.07 to the Credit Agreement as of
the Effective Date.
Section 3.    Consent. As of the Amendment Effective Date (as defined below),
the Administrative Agent and each Lender party hereto hereby consent to the
Specified Transactions, as more fully described in Exhibit B attached hereto.
This consent includes, without limitation, any consent as may be required under
any of the Dutch Security Agreements or other Loan Documents, whether for the
exercise of the voting rights as shareholder or member of the relevant
affiliates, or otherwise required in connection with the Specified Transactions.
Section 4.    Waiver. As of the Amendment Effective Date, the Administrative
Agent and each Lender party hereto hereby waive, on a one-time basis, the
following Defaults and Events of Default under the Credit Agreement:
4.1     Asset Sales. Any violation of Section 6.05 of the Credit Agreement
directly resulting from either (a) the transfers and assignments of the
Transferred Equipment (or the economic rights therein) as described in paragraph
1 of Exhibit B or (b) the assignment by FILLC of certain rights and interests in
the Purchased Real Estate as described in paragraph 3 of Exhibit B.
4.2     Affiliate Transactions. Any violation of Section 6.09 of the Credit
Agreement directly resulting from (a) the transfers and assignments of the
Transferred Equipment (or the economic rights therein) as described in paragraph
1 of Exhibit B or (b) the purchase of the Purchased Real Estate and the
subsequent assignment by FILLC of certain rights and interests in the Purchased
Real Estate as described in paragraph 3 of Exhibit B.
Section 5.    Pledge of Equity Interests in Frank’s International (Gibraltar)
Limited. On or prior to the date that is ten (10) Business Days after the date
on which the corporate restructuring transactions described in paragraph 2 of
Exhibit B are consummated (or such later date as the Administrative Agent agrees
in its reasonable discretion), the Borrowers and/or the applicable Group
Member(s) shall deliver to the Administrative Agent a mortgage deed pledging to
the Administrative Agent, for the benefit of the Secured Parties, a security
interest in the Equity Interests of Frank’s International (Gibraltar) Limited
(subject to the limitations on such pledge set forth in Section 5.13(a) of the
Credit Agreement and in the definition of “Excluded Assets” in the U.S. Security
Agreement) (such mortgage deed, the “GibCo Pledge”), which mortgage deed shall
be in form and substance reasonably acceptable to the Borrower Representative
and the Administrative Agent.


2

--------------------------------------------------------------------------------

        




Section 6.    Release of Pledge of Equity Interests in Frank’s International
Coöperatief U.A.. Effective automatically as of the date on which the Borrowers
and/or the applicable Group Member(s) deliver the GibCo Pledge to the
Administrative Agent pursuant to Section 5 of this Amendment, without any
further action or consent by any Group Member or Credit Party: (a) that certain
notarial Deed of Disclosed Pledge over Membership in Frank’s International
Coöperatief U.A., dated as of November 5, 2018 (as amended, restated, or
otherwise modified from time to time, the “Coöperatief Pledge”), among Frank’s
International Management B.V., in its capacity as managing partner of Frank’s
International C.V., as pledgor, Frank’s International Coöperatief U.A., as the
entity whose membership is being pledged, and the Administrative Agent, as
pledgee, shall be fully and automatically cancelled (opgezegd), released and
deemed to have terminated; and (b) clause (b) of the definition of “Dutch
Security Agreements” in the Credit Agreement shall be amended and restated in
its entirety as “(b) [Reserved];”. Each Lender hereby consents to the release of
the Coöperatief Pledge as set forth in this Section 6 and authorizes the
Administrative Agent to execute and deliver to the Borrowers and the other Group
Members all releases, termination statements and/or other documents necessary or
desirable to evidence such release.
Section 7.    Effectiveness. The parties hereto agree that this Amendment,
including the amendment set forth in Section 2 herein, the consent set forth in
Section 3 herein, the waivers set forth in Section 4 herein, and the
cancellation, release, and amendment in Section 6, shall be effective on the
date on which each of the following conditions is satisfied (or waived in
accordance with Section 9.02 of the Credit Agreement) (such date, the “Amendment
Effective Date”):
7.1    Receipt by the Administrative Agent from the Borrowers, the Required
Lenders and Citibank, N.A., as an Issuing Bank, of counterparts of this
Amendment signed on behalf of such Persons; and
7.2    After giving effect to this Amendment (including, without limitation,
Section 3 and Section 4 hereof), each of the representations and warranties of
the Loan Parties set forth in Article III of the Credit Agreement and the other
Loan Documents shall be true and correct in all material respects (without
duplication of any material qualifier contained therein) with the same effect as
though each such representation and warranty had been made on and as of the
Amendment Effective Date, except to the extent that such representation and
warranty expressly refers to a specific earlier date, in which case, such
representation and warranty shall be true and correct in all material respects
(without duplication of any material qualifier contained therein) as of such
earlier date.
7.3    Receipt by the Administrative Agent and the Lenders of reimbursement or
payment of all out-of-pocket expenses, to the extent invoiced within two (2)
Business Days prior to the date hereof, incurred by the Administrative Agent and
the Lenders in connection with this Amendment required to be reimbursed or paid
by the Borrowers pursuant to the Loan Documents.
Section 8.    Miscellaneous.
8.1    Confirmation. All of the terms and provisions of the Credit Agreement, as
amended by this Amendment, are, and shall remain, in full force and effect
following the effectiveness of this Amendment.


3

--------------------------------------------------------------------------------

        




8.2    Ratification and Affirmation; Representations and Warranties. Each
Borrower hereby (a) acknowledges the terms of this Amendment; (b) ratifies and
affirms its obligations under, and acknowledges, renews and extends its
continued liability under, the Credit Agreement and agrees that the Credit
Agreement remains in full force and effect as expressly amended by this
Amendment; (c) agrees that from and after the Amendment Effective Date (i) each
reference to the Credit Agreement in the other Loan Documents shall be deemed to
be a reference to the Credit Agreement, as amended by this Amendment and (ii)
this Amendment does not constitute a novation of the Credit Agreement; and (d)
represents and warrants to the Lenders that as of the date hereof, and
immediately after giving effect to the terms of this Amendment, the execution,
delivery, and performance by the Borrowers and the consummation of the
transactions contemplated by this Amendment (i) are within each Borrower’s
organizational powers, (ii) have been duly authorized by all necessary action of
the board of directors of each Borrower, (iii) do not contravene the certificate
of incorporation, formation or organization or bylaws, limited liability company
agreement, or other applicable organizational documents of any Borrower, (iv) do
not contravene any law or any contractual restriction binding on or affecting
any Borrower except for immaterial laws or contractual restrictions the
noncompliance with which would not reasonably be expected to be adverse to any
Lender, (v) do not result in or require the creation or imposition of any Lien
prohibited by the Credit Agreement and (vi) do not require any authorization or
approval or other action by, or any notice or filing with, any Governmental
Authority except for immaterial authorizations, approvals, other actions,
notices or filings the failure to obtain of which would not reasonably be
expected to be adverse to any Lender.
8.3    Loan Document. This Amendment is a Loan Document.
8.4    Counterparts. This Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or email transmission shall be effective as delivery of a
manually executed counterpart of this Amendment.
8.5    No Oral Agreement. This Amendment, the Credit Agreement and the other
Loan Documents executed in connection herewith and therewith represent the final
agreement between the parties and may not be contradicted by evidence of prior,
contemporaneous, or unwritten oral agreements of the parties. There are no
subsequent oral agreements between the parties.
8.6    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. Sections 9.09 – 9.12 of the
Credit Agreement shall be incorporated herein in mutatis mutandis.
8.7    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.


[Exhibits and Signature Pages Follow]


4

--------------------------------------------------------------------------------


        




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.


BORROWERS:    
      
 
 
FRANK’S INTERNATIONAL, LLC
 
 
 
 
 
By: /s/ Kyle McClure 
 
Name: Kyle McClure
 
Title: Senior Vice President
 
 
 




 
FRANK’S INTERNATIONAL C.V.


By: FRANK’S INTERNATIONAL MANAGEMENT B.V., acting on behalf of and as sole
general partner of Frank’s International C.V.
 




 
By: /s/ Kyle McClure
 
Name: Kyle McClure
 
Title: Managing Director



 
BLACKHAWK GROUP HOLDINGS, LLC
 
 
 
 
 
By: /s/ Scott McCurdy
 
Name: Scott McCurdy
 
Title: President







Signature Page to the
First Amendment and Limited Consent and Waiver to the Credit Agreement

--------------------------------------------------------------------------------


        




ADMINISTRATIVE AGENT,
ISSUING BANK AND A LENDER:
JPMORGAN CHASE BANK, N.A.
 
 
 
By: /s/ Jorge Diaz Granados
 
Name: Jorge Diaz Granados
 
Title: Vice President







Signature Page to the
First Amendment and Limited Consent and Waiver to the Credit Agreement

--------------------------------------------------------------------------------






LENDER AND ISSUING BANK:
AMEGY BANK NATIONAL ASSOCIATION
 
 
 
 
 
By: /s/ Steven Taylor
 
Name: Steven Taylor
 
Title: Vice President









Signature Page to the
First Amendment and Limited Consent and Waiver to the Credit Agreement

--------------------------------------------------------------------------------


        




LENDER AND ISSUING BANK:
CITIBANK, N.A.
 
 
 
 
 
By: /s/ Derrick Lenz
 
Name: Derrick Lenz
 
Title: Vice President







Signature Page to the
First Amendment and Limited Consent and Waiver to the Credit Agreement

--------------------------------------------------------------------------------


        




EXHIBIT A
AMENDED SCHEDULE 2.07 TO THE CREDIT AGREEMENT

SCHEDULE 2.07
EXISTING LETTERS OF CREDIT

Reference #
Applicant
Beneficiary
Issuer
Amount
Expiration Date
###########
Frank's International
C.V. FBO Frank's
International Trinidad
Scotiabank
Trinidad
Amegy
$750,000
9/30/2019
###########
Frank's International
C.V. FBO Frank's
Logistic Singapore
PTE Ltd
Standard
Charter Bank
Korea
Amegy
$100,000
10/19/2018
###########
Frank's International
C.V. FBO Frank's
Logistic Singapore
PTE Ltd
Standard
Charter Bank
Korea
Amegy
$10,000
11/13/2018
###########
Frank's International
C.V. FBO Selaut Oil
Tools
Deutsche
Bank AG
Amegy
$74,564
11/11/2019
###########
Frank's International
C.V. FBO Frank's
Logistic Singapore
PTE Ltd
Standard
Charter Bank
Vietnam
Amegy
$4,000
4/9/2019
###########
Frank's International
C.V. FBO Selaut Oil
Tools
Deutsche
Bank
(Malaysia)
Berhad
Amegy
$1,271,370.78
2/28/2019
###########
Frank's International
C.V. FBO Selaut Oil
Tools
Deutsche
Bank
(Malaysia)
Berhad
Amegy
$276,384.95
5/24/2019
###########
Frank's International
C.V. FBO Selaut Oil
Tools
Deutsche
Bank
(Malaysia)
Amegy
$55,276.99
6/29/2019
###########
Frank's International
C.V. FBO FI Ltd
TMF Mgmt &
Acctg Svcs
Israel
Chase
$292,330
8/13/2019





Exhibit A to the
First Amendment and Limited Consent and Waiver to the Credit Agreement